Cuyahoga App. No. 60531.
By entry filed November 23, 1998, this court ordered that appellant’s sentence be carried into execution on Friday, the 19th day of February, 1999.
IT IS ORDERED by the court sua sponte that, to facilitate the court’s timely consideration of *1504matters relating to the execution of appellant’s sentence, the Chief Justice may suspend application of any provisions of the Rules of Practice of the Supreme Court of Ohio, including, but not limited to, the filing requirements imposed by S.Ct.Prac.R. XIV(1).